Citation Nr: 0731008	
Decision Date: 10/02/07    Archive Date: 10/16/07

DOCKET NO.  05-35 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable disability evaluation for 
bilateral hearing loss



REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Robert L. Grant, Associate Counsel 




INTRODUCTION

The veteran had active service from August of 1963 to August 
of 1967.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a June 2003 rating decision of the 
VARO in Waco, Texas, that confirmed and continued a 
noncompensable disability rating for the veteran's bilateral 
hearing loss.  The Board notes that the evidence of record 
reveals that service connection is also in effect for 
tinnitus.  A 10 percent rating for tinnitus has been in 
effect since January 2006.  

FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claims and notified him of the 
information and evidence necessary to substantiate the claims 
addressed in this decision.

2.  The competent medical evidence of record establishes that 
the veteran's bilateral hearing loss is manifested by Level I 
hearing impairment in the left ear and Level I hearing 
impairment in the right ear.  

CONCLUSION OF LAW

The criteria for the assignment of a compensable disability 
evaluation for bilateral hearing loss are not met.  
38 U.S.C.A. §§ 1115, 5107 (West 2002 & Supp. 2006);  38 
C.F.R. §§ 4.3, 4.7, 4.85, 4.86, Part 4, Diagnostic Code 6100 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to this claim, VA has met all statutory and 
regulatory notice and duty to assist provisions as required 
by the Veterans' Claim Assistance Act of 2000.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claimant's claim, a 
letter dated in July 2006 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
claimant was aware that it was ultimately the claimant's 
responsibility to give VA any evidence pertaining to the 
claim.  The VCAA letter told the claimant to provide any 
relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  If there is VCAA deficiency, i.e., VCAA 
error, this error is presumed prejudicial to the claimant.  
VA may rebut this presumption by establishing that the error 
was not prejudicial.  See Simmons v. Nicholson, 487 F. 3d 892 
(2007); see also Sanders v. Nicholson, 487 F. 3d 881 (2007).

The veteran's service medical records and pertinent post-
service medical records have been obtained, to the extent 
available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is 
no indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  The records satisfy 38 C.F.R. 
§ 3.326.

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

The veteran's representative has asserted that the testing of 
the veteran's hearing in a sound proof room does not equate 
to testing, or evaluating, the veteran's ability "to 
function under the ordinary conditions of daily life."  This 
argument raises the issue of whether VA's policy of 
conducting audiometry testing in a sound-controlled room is a 
plainly erroneous interpretation of, or is otherwise 
inconsistent with, VA's regulations on medical examinations. 
See Bowles v. Seminole Rock & Sand Co.,  325 U.S. 410, 414 
(1945);  Smith,  451 F.3d at 1349, 1351.  Congress has not 
prescribed the precise procedures for conducting VA medical 
examinations.  See 38 U.S.C. § 5103A(d); see also Chevron, 
467 U.S. at 842-43.   The Secretary has exercised his broad 
authority to resolve this ambiguity by prescribing a series 
of regulations on this subject. See 38 U.S .C. § 501.   One 
of these regulations provides, in relevant part, that "[a]n 
examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test." 38 C.F.R. § 4.85(a).

The appellant has not shown that the Secretary's policy is a 
plainly erroneous interpretation of § 4.85(a) or that it is 
otherwise inconsistent with VA's medical examination 
regulations.  See 38 C.F.R. §§ 4.1, 4.2, 4.10.   In 
particular, the appellant has offered no expert medical 
evidence demonstrating that an audiometry test conducted in a 
sound-controlled room produces inaccurate, misleading, or 
clinically unacceptable test results.   Nor has the appellant 
offered any expert medical evidence demonstrating that an 
alternative testing method exists and that this method is in 
use by the general medical community.  The appellant has 
simply offered his own unsubstantiated lay opinion as to the 
impropriety of this testing method.  The Court will not 
invalidate the Secretary's chosen policy on this basis. See 
Espiritu v. Derwinski,, 2 Vet. App. 492, 494-95 (1992).

PERTINENT LAW AND REGULATIONS

In evaluating service- connected hearing impairment 
disability ratings are derived by a mechanical application of 
the Rating Schedule to the numeric designations assigned 
after audiometric evaluations are rendered. See Acevedo-
Escobar v. West, 12 Vet. App. 9, 10 (1998); Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

The Rating Schedule provides a table (VI) to determine a 
Roman numeral designation (I through XI) for hearing 
impairment.  Testing for hearing loss is conducted by a State 
licensed audiologist under sound-proof conditions, including 
a controlled speech discrimination test (Maryland CMC).  The 
evaluation is based upon a combination of the percent of 
speech discrimination in the pure tone threshold average 
which is the sum of the pure tone threshold at 1000, 2000, 
3000, and 4000-Hertz, divided by 4.  See 38 C.F.R. § 4.85.  
Table VII in the Rating Schedule is used to determine the 
percentage evaluation by combining the Roman numeral 
designations for hearing impairment of each ear, horizontal 
rows representing the ear having better hearing and the 
vertical columns representing the ear having the poorer 
hearing.  The percentage evaluation is indicated where the 
row and the column intersect.  Table VIa is used when the 
examiner certifies that the use of speech discrimination 
testing is not appropriate because of language difficulties, 
inconsistent speech discrimination scores, and so forth, or 
when indicated under the provisions of 38 C.F.R. § 4.86.  See 
38 C.F.R. § 4.86(b).
Moreover, the Secretary's audiological examinations are 
designed for one purpose, i.e., to obtain the information 
necessary for the full and accurate application of the 
hearing loss rating schedule.  38 C.F.R. § 4.1.   The 
Secretary has chosen to construct the hearing loss rating 
tables based exclusively on the results provided from two 
objective tests, a pure tone audiometry test and a speech 
discrimination test. 38 C.F.R. § 4.85(a).   The Board does 
not second guess the Secretary's decision in this regard.   
Therefore, an appellant challenging the Secretary's policy 
concerning VA's audiological examination regulations would 
need to show that the policy is a plainly erroneous 
interpretation of, or is otherwise inconsistent with, VA's 
regulations.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 
2006). (Citing United States Supreme Court precedent, the 
Federal Circuit explained that an agency's interpretation of 
its own regulations was entitled to substantial deference by 
the courts as long as that interpretation was not plainly 
erroneous or inconsistent with the regulations).


FACTUAL BACKGROUND AND ANALYSIS

The pertinent medical evidence of record indicates that the 
veteran underwent an audiologic examination in October of 
2004.   On that date pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
35
55
65
LEFT
15
30
55
        
55
65

Additionally, speech audiometry testing revealed speech 
recognition ability of 92% percent in the right ear and of 
92% in the left ear.  Taken in conjunction, these results 
translate to Level I hearing loss in each ear and a 
disability rating of zero per cent.   

In July of 2005 the veteran submitted a VA Form 9, attached 
to which was a document entitled "Beltone Audiogram" which 
purported to show high frequency hearing loss.  However, said 
document was undated, unsigned, and not attached to any 
medical records which would speak to how, or by whom,  the 
test was conducted.   In addition the audiogram did not 
contain any information regarding speech recognition.  

A de novo review of the veteran's claim was conducted in 
September of 2005 and the finding of 0% disability for 
bilateral hearing loss was continued.  The veteran filed an 
additional Form 9 and requested a formal hearing.  However, 
in January of 2006, the veteran instead opted for an informal 
hearing with the Decision Review Officer, who requested that 
the veteran attend a new VA compensation examination to 
reevaluate the veteran's hearing.   

The pertinent medical evidence of record includes the report 
of a VA audiologic examination conducted in February of 2006.  
At that time pure tone thresholds, in decibels, were as 
follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
30
55
60
LEFT
15
30
55
60
60

Speech audiometry revealed speech recognition ability of 92% 
percent in the right ear and of 92% in the left ear.  The 
veteran was diagnosed with bilateral high frequency 
sensorineural hearing loss.  Under the rating criteria the 
examination results constitute level I on the right ear and 
level I on the left ear.  When combined, the result remained 
a noncompensable or zero percent disability evaluation for 
bilateral hearing loss.  However, based upon this exam, the 
veteran was ultimately awarded a 10% rating for tinnitus.    

In addition, the examiner offered the opinion that "The 
veteran's current employment, social, and daily activity 
functioning should not be adversely effected by the 
disabilities, which I am evaluating at the present time." 

Given the above, the evidence is against the claim for a 
compensable disability rating for the veteran's bilateral 
hearing loss.  The veteran is reminded that evaluation of 
service-connected hearing impairment disability ratings are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered. See Acevedo-Escobar v. West, 12 
Vet. App. 9, 10 (1998); Lendenmann v. Principi, 3 Vet. App. 
345, 349 (1992).  

Based upon the mechanical application of the Rating Schedule 
to the veteran's audiological examination, a finding that the 
veteran's bilateral hearing loss is 0% disabling is 
appropriate.  In addition, the veteran has produced no 
relevant evidence to suggest that special circumstances exist 
such that this hearing loss should not be considered under 
the rating schedule or that the regulations governing hearing 
examinations were plainly erroneous or inconsistent with 
statute.  Accordingly, the benefits sought on appeal must be 
denied.  Should the veteran experience any further 
deterioration in his ability to hear, he may file another 
claim for increased rating at that time.  


ORDER

A compensable disability rating for bilateral hearing loss is 
denied.  



____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


